               Case 20-40897           Doc 16-2     Filed 05/11/20        Entered 05/11/20 16:00:02    Desc Service
Label Matrix for local noticing                   AmeriHome List
                                                            Mortgage Page 1 of 2             (p)AMERICAN HONDA FINANCE
0540-4                                            1 Baxter Way                               P O BOX 168088
Case 20-40897                                     Suite 300                                  IRVING TX 75016-8088
Eastern District of Texas                         Thousand Oaks, CA 91362-3888
Sherman
Mon May 11 15:52:23 CDT 2020
American Mortor Car Co                            Amex                                       Atmos Energy
4119 Billy Mitchell Dr.                           Correspondence/Bankruptcy                  PO Box 650653
Addison, TX 75001-4351                            PO Box 981540                              Dallas, TX 75265-0653
                                                  El Paso, TX 79998-1540


Attorney General of Texas                         Capital One                                Capital One Auto Finance
Collections Div/ Bankruptcy Section               Attn: Bankruptcy                           Attn: Bankruptcy
PO Box 12548                                      PO Box 30285                               PO Box 30285
Austin, TX 78711-2548                             Salt Lake City, UT 84130-0285              Salt Lake City, UT 84130-0285


Citibank/The Home Depot                           Comenity Bank/Limited Too                  (p)TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
Citicorp Credit Srvs/Centralized Bk dept          Attn: Bankruptcy                           REVENUE ACCOUNTING DIV - BANKRUPTCY SECTION
PO Box 790034                                     PO Box 182125                              PO BOX 13528
St Louis, MO 63179-0034                           Columbus, OH 43218-2125                    AUSTIN TX 78711-3528


Contract Callers                                  Discover Financial                         GEUS/City of Greenville
PO Box 2207                                       Attn: Bankruptcy                           2810 Wesley St.
Augusta, GA 30903-2207                            PO Box 3025                                Greenville, TX 75401-4159
                                                  New Albany, OH 43054-3025


Heather Gram-Chavez                               Internal Revenue Service                   Kohls/Capital One
Marinosci Law Group PC                            Centralized Insolvency Operations          Attn: Credit Administrator
14643 Dallas Parkway                              PO Box 7346                                PO Box 3043
75254                                             Philadelphia, PA 19101-7346                Milwaukee, WI 53201-3043
Dallas, TX 75254-8884

LCS Capital                                       Marcus Leinart                             Linebarger Goggan Blair et al
6782 S. Potomac St. Ste. 100                      Leinart Law Firm                           2323 Bryan St, Ste 1600
Centennial, CO 80112-4585                         10670 N. Central Expressway                Dallas, TX 75201-2637
                                                  Ste 320
                                                  Dallas, TX 75231-2173

Marcus by Goldman Sachs                           Christopher Moser                          Navient
Attn: Bankruptcy                                  2001 Bryan Street, Suite 1800              Attn: Bankruptcy
PO Box 45400                                      Dallas, TX 75201-3070                      PO Box 9640
Salt Lake City, UT 84145-0400                                                                Wiles-Barr, PA 18773-9640


One Advantage Llc                                 PRA Receivables Management, LLC            Varangkana Pattrayanond
1232 W. State Rd. 2                               PO Box 41021                               3502 Stanford St.
La Porte, IN 46350-5469                           Norfolk, VA 23541-1021                     Greenville, TX 75401-5500



Randolph-Brooks Federal Credit Union              Rausch Sturm Attorney at Law               Kavin Saengmanee
Attn: Bankruptcy                                  15660 N. Dallas Parkway Ste. 350           17601 Preston Rd Apt 131
PO Box 2097                                       Dallas, TX 75248-3344                      Dallas, TX 75252-5771
Universal City, TX 78148-2097
               Case 20-40897           Doc 16-2        Filed 05/11/20        Entered 05/11/20 16:00:02              Desc Service
Synchrony Bank/Belk                                  Synchrony List
                                                               Bank/TJX Page 2 of 2                       Texas Alcoholic Beverage Commission
Attn: Bankruptcy                                     Attn: Bankruptcy Dept                                Licenses and Permit Division
PO Box 965060                                        PO Box 965060                                        PO Box 13127
Orlando, FL 32896-5060                               Orlando, FL 32896-5060                               Austin, TX 78711-3127


Texas Health Resources                               Texas Workforce Commission                           Txu Electric/TXU Energy
500 E Border Street                                  TEC Building- Bankruptcy                             Attention: Bankruptcy
Arlington, TX 76010-7463                             101 E 15th St                                        PO Box 650393
                                                     Austin, TX 78778-0001                                Dallas, TX 75265-0393


U.S. Attorney General                                US Trustee                                           United States Attorney General
Department of Justice                                Office of the U.S. Trustee                           Dept. of Justice
Main Justice Building                                110 N. College Ave.                                  Main Justice Bldg
10th & Constitution Ave., NW                         Suite 300                                            10 and Constitution, NW
Washington, DC 20530-0001                            Tyler, TX 75702-7231                                 Washington, DC 20530-0001

United States Attorney’s Office                      United States Trustee’s Office                       Wells Fargo Bank NA
110 North College Ave, Ste 700                       110 North College Ave, Ste 300                       Attn: Bankruptcy
Tyler, TX 75702-0204                                 Tyler, TX 75702-7231                                 1 Home Campus MAC X2303-01A
                                                                                                          Des Moines, IA 50328-0001


Wells Fargo Dealer Services
Attn: Bankruptcy
1100 Corporate Center Drive
Raleigh, NC 27607-5066




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                               Comptroller of Public Accounts
Attn: National Bankruptcy Center                     Revenue Accounting/ Bankruptcy Div
PO Box 166469                                        PO Box 13528
Irving, TX 75016                                     Austin, TX 78711




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)AmeriHome Mortgage Company, LLC                   (d)Christopher Moser                                 (d)PRA Receivables Management, LLC
                                                     2001 Bryan Street, Suite 1800                        PO Box 41021
                                                     Dallas, TX 75201-3070                                Norfolk, VA 23541-1021



End of Label Matrix
Mailable recipients      42
Bypassed recipients       3
Total                    45
